DETAILED ACTION

Notice- of Pre-AIA  or AIA  Status
The present application, filed on or after  March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zou (US 2010/0303196 A1).

Regarding claim 1, Zou discloses a method for a dual energy imaging system (title), comprising: determining a first tube potential and a second tube potential according to a size of a subject (par. 0055; tables 2-3); and controlling the dual energy imaging system with the first tube potential and the second tube potential to generate lower energy x-rays and higher energy x-rays respectively to image the subject (fig. 3: S10-S30; pars. 0052-0055). 

Regarding claim 2, Zou discloses wherein determining the first tube potential and the second tube potential according to the size of the subject comprises selecting the first tube potential from a first 

Regarding claim 3, Zou discloses wherein a combination of the first tube potential and the second tube potential provides a higher spectral dose efficiency for the size of the subject relative to other combinations of the first plurality of tube potentials and the second plurality of tube potentials (par. 0052). 

Regarding claim 4, Zou discloses performing a scout scan of the subject, and determining the size of the subject based on the scout scan (par. 0045). 

Regarding claim 6, Zou discloses determining a desired dose for imaging the subject (par. 0074). 

Regarding claim 16, Zou discloses a system, comprising: an x-ray source (101) that emits a beam of x-rays toward a subject (S) to be imaged; a detector (103) that receives the x-rays attenuated by the subject; a data acquisition system (DAS) (104) operably connected to the detector; and a computing device (with 110) operably connected to the DAS (104) and configured with executable instructions in non-transitory memory that when executed cause the computing device to: automatically select a first tube potential and a second tube potential according to a size of the subject (par. 0055; tables 2-3); control (via 110) the x-ray source (101), during a dual energy scan of the subject (title), with the first tube potential and the second tube potential; acquire, via the DAS (104), lower energy projection data and higher energy projection data corresponding to detected photons generated by the x-ray source at the first tube potential and the second tube potential respectively and attenuated by the subject (pars. 0053-0054); 

Regarding claim 17, Zou discloses wherein the computing device is further configured with executable instructions that when executed cause the computing device to automatically select the first tube potential and the second tube potential to achieve a highest spectral dose efficiency for the size of the subject (par. 0055; tables 2-3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zou as applied to claims 1 and 6 above, and further in view of Li (US 2003/0091142 A1).

Regarding claim 5, Zou discloses claim 1. 
However, Zou fails to disclose receiving an indication of the size of the subject from an operator of the imaging system. 
Li teaches receiving an indication of the size of the subject from an operator of the imaging system (par. 0024). 


Regarding claim 7, Li teaches receiving an indication of a clinical task for imaging the subject, and determining the desired dose based on the clinical task (abstract and par. 0024). 

Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zou as applied to claims 6 and 16 above, and further in view of Yu et al. (US 2012/0114093 A1; hereinafter Yu).

Regarding claim 8, Zou discloses claim 6 and a first tube current profile and a second tube current profile paired with the first tube potential and the second tube potential, respectively, for achieving the desired dose (abstract). 
However, Zou fails to disclose determining tube current to pair with the tube potential (210) for achieving the desired dose. 
Yu teaches determining tube current (212) to pair with the tube potential (210) for achieving the desired dose (214).
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Yu, since one would have been motivated to make such a modification for faster processing and better image quality (Yu: par. 0007). 

Regarding claim 9, Zou discloses wherein the first tube current profile and the second tube current profile comprises a first tube current and a second tube current for the first tube potential and the second tube potential (tables 2-3), and adjusting the first tube current relative to the second tube current 

Regarding claim 18, Zou discloses wherein the computing device is further configured with executable instructions that when executed cause the computing device (with 110) to have a first tube current for the first tube potential and a second tube current for the second tube potential (tables 2-3) based on a target dose for a clinical task (title). Yu teaches automatic selection (par. 0039). 

Regarding claim 19, Zou discloses wherein the computing device is further configured with executable instructions that when executed cause the computing device (with 110) to adjust the first tube current and the second tube current (abstract: current modulation) to necessarily increase the spectral dose efficiency while maintaining the target dose (within an acceptable range). 

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zou as applied to claim 1 above, and further in view of Zou (US 2010/0189212 A1; hereinafter Zou ‘212).

Regarding claim 10, Zou discloses claim 1, along with acquiring a lower energy projection data and higher energy projection data corresponding to the lower energy x-rays and the higher energy x-rays attenuated respectively by the subject (par. 0053-0054); and reconstructing an image from the lower energy projection data and the higher energy projection data (fig. 1:114; par. 0055). 
However, Zou fails to disclose outputting the image to one or more of a display device and a storage device.
Zou ‘212 teaches outputting the image to one or more of a display device and a storage device (par. 53).


Regarding claim 20, Zou teaches a display device (116) communicatively coupled to the computing device, wherein the computing device (with 110) is further configured with executable instructions that when executed cause the computing device to output to the display device for display (at 116). Zou ‘212 teaches outputting the image (par. 53) to the display device.  

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zou in view of Li and Yu.

Regarding claim 11, Zou discloses a method for a dual energy imaging system (title), comprising: determining a size of a subject to be imaged (par. 0045); selecting a pair of tube potentials to obtain a highest spectral dose efficiency for the size of the subject; a pair of tube currents for the pair of tube potentials according to the dose; performing a dual energy scan of the subject with the pair of tube currents and the pair of tube potentials; and reconstructing an image from dual energy projection data acquired during the dual energy scan. 
However, Zou fails to disclose determining a dose according to a clinical task for imaging the subject; and determining tube current to pair with the tube potential according to the dose.

Li teaches determining a dose according to a clinical task for imaging the subject (abstract and par. 0024). Yu teaches determining tube current (212) to pair with the tube potential (210) according to the dose (214).

	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify Zou with the teaching of Yu, since one would have been motivated to make such a modification for faster processing and better image quality (Yu: par. 0007). 

Regarding claim 12, Zou discloses selecting a first tube potential of the pair of tube potentials from a first plurality of tube potentials and a second tube potential of the pair of tube potentials from a second plurality of tube potentials (par. 0055; tables 2-3), wherein tube potentials of the first plurality of tube potentials are smaller than tube potentials of the second plurality of tube potentials (tables 2-3).

Regarding claim 13, Zou discloses wherein the pair of tube currents comprises a first tube current for the first tube potential to provide a first dose and a second tube current for the second tube potential to provide a second dose (tables 2-3), wherein the first dose and the second dose add up to the dose (abstract). Yu teaches determining tube current (212). 

Regarding claim 14, Zou discloses adjusting the first tube current and the second tube current to provide a higher spectral dose efficiency (abstract; via current modulation) while maintaining the dose (at a desirable level). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zou, Li, and Yu as applied to claim 11 above, and further in view of Fan et al. (US 2017/0209105 A1; hereinafter Fan).

However, Zou fails to disclose automatic determination.
Fan teaches automatic determination (par. 0038). 
	It would have been obvious, to one having ordinary skill in the art before the effective filing date of the invention, to modify the prior art with the teaching of Fan, since one would have been motivated to make such a modification for faster processing using automation.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chih-Cheng Kao whose telephone number is (571)272-2492.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Chih-Cheng Kao/Primary Examiner, Art Unit 2884